[Cite as State ex rel. Franks v. Cosgrove, 135 Ohio St.3d 249, 2013-Ohio-402.]




  THE STATE EX REL. FRANKS, APPELLANT, v. COSGROVE, JUDGE, APPELLEE.
[Cite as State ex rel. Franks v. Cosgrove, 135 Ohio St.3d 249, 2013-Ohio-402.]
Mandamus to compel credit for jail time in prison sentence—Remedy available in
        ordinary course of law—Writ denied.
  (No. 2012-1717—Submitted February 6, 2013—Decided February 14, 2013.)
        APPEAL from the Court of Appeals for Summit County, No. 26448.
                                  __________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals denying the motion
of appellant, Nathaniel Franks, for a writ of mandamus to compel appellee, his
trial court judge, to award him jail-time credit. Franks’s claim for jail-time credit
is remediable in the ordinary course of law by motion and appeal. State ex rel.
Williams v. McGinty, 129 Ohio St.3d 275, 2011-Ohio-2641, 951 N.E.2d 755, ¶ 2.
In addition, res judicata barred Franks from filing a successive mandamus action
seeking the same relief. State ex rel. Carroll v. Corrigan, 91 Ohio St.3d 331, 744
N.E.2d 771 (2001). Finally, insofar as Franks’s second mandamus claim was
instituted by motion, “original actions for extraordinary relief like a writ of
mandamus must be commenced by filing a complaint or a petition, not by filing a
‘motion’ or an ‘application.’ ” State ex rel. Bealler v. Ohio Adult Parole Auth., 91
Ohio St.3d 36, 37, 740 N.E.2d 1100 (2001).
                                                                        Judgment affirmed.
        O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                                  __________________
        Nathaniel Franks, pro se.
                            SUPREME COURT OF OHIO




       Sherri Bevan Walsh, Summit County Prosecuting Attorney, and Corina
Staehle Gaffney, Assistant Prosecuting Attorney, for appellee.
                           ______________________




                                        2